1                                                                        The Honorable Thomas S. Zilly

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE

8    BAO XUYEN LE, INDIVIDUALLY, and as the
     Court appointed PERSONAL
9    REPRESENTATIVE OF THE ESTATE OF                              No. 2:18-CV-00055-TSZ
     TOMMY LE, HOAI “SUNNY” LE, Tommy Le’s
10   Father, DIEU HO, Tommy Le’s Mother, UYEN
     LE and BAO XUYEN LE, Tommy Le’s Aunts,                       STIPULATION AND ORDER RE:
11   KIM TUYET LE, Tommy Le’s Grandmother, and                    DISCOVERY EXAMINATION AND
     QUOC NGUYEN, TAM NGUYEN, DUNG                                CHAIN OF CUSTODY PROCEDURE
12   NGUYEN, JULIA NGUYEN AND JEFFERSON
     NGUYEN, Tommy Le’s Siblings,
13
                                                Plaintiffs,
14
                    vs.
15
     MARTIN LUTHER KING JR. COUNTY as a sub-
16   division of the STATE of WASHINGTON, and
     KING COUNTY DEPUTY SHERIFF CAESAR
17   MOLINA,

18                                            Defendants.

19
                                              STIPULATION
20
            IT IS HEREBY STIPULATED between the plaintiffs and Defendant King County,
21
     parties to the above-entitled action, by and through their respective attorneys of record that the
22
     following items of evidence will be made available for release from the custody of the King
23
     County Sheriff’s Office by King County Detective Christopher Johnson to Sierra Lanholm for
     STIPULATION AND ORDER RE: DISCOVERY                                 Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                    CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 1                                   500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
1    transmittal to Wilson C. Hayes, Ph.D. (Dr. Hayes), Hayes & Associates, located at 2390 NW

2    Kings Boulevard, Corvallis, Oregon 97330, an expert identified by the plaintiffs, for the purpose

3    of nondestructive testing, examination, and photographing according to the guidelines set forth

4    by ASTM Designation E 1188-17; ASTM Designation E 860-07(2013) e2; and ASTM

5    Designation E 1492-17, 2005.

6           The parties stipulate that upon release of the following items of evidence to Sierra

7    Landholm, the items will be transported by the plaintiffs to Wilson C. Hayes by Fed Ex

8    overnight shipment with return receipt signature documentation. The parties stipulate that

9    immediately upon completion of the nondestructive testing, examination, and photographing by

10   plaintiffs’ expert, Wilson C. Hayes will return the following physical items of evidence directly

11   to Sierra Landholm by Fed Ex overnight shipment with return receipt signature documentation

12   and Sierra Landholm will return all of the following items of evidence directly to Detective

13   Christopher Johnson with the King County Sheriff’s Office with all return receipt signature

14   documentation. Sierra Landholm will work directly with Detective Christopher Johnson of the

15   King County Sheriff’s Office to arrange a reasonable time schedule for the release and return of

16   all of the following items of evidence.

17          The parties agree that the transfer and testing of the following items of evidence from the

18   King County Sheriff’s Office to plaintiff’s expert, Wilson C. Hayes, will not interrupt the chain

19   of custody of these physical objects and will not affect the admissibility of any of the items on

20   that basis. All parties stipulate that the below listed items are physical objects that were

21   recovered at the time of the subject incident, were preserved and maintained in an unbroken

22   chain of custody, and will remain in an unbroken custody despite this transfer and testing and the

23   items subsequent return to the King County Sheriff’s Office. The parties also agree that the

     STIPULATION AND ORDER RE: DISCOVERY                                  Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                     CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 2                                    500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
1    transfer and testing of these physical objects must allow the items to remain in substantially the

2    same condition as when the incident occurred.

3           The evidence listed below and subject to this Stipulation will be handled and inspected

4    for the following nondestructive testing, examination, and photographing according to the

5    guidelines set forth by ASTM Designation E 1188-17; ASTM Designation E 860-07(2013) e2;

6    and ASTM Designation E 1492-17, 2005 as requested by the plaintiffs:

7       1. “BLACK INK PEN” which will be subject to fracture analysis to determine how the

8           “black pen” came to be broken, to be conducted by Wilson C. Hayes, Ph.D..

9       2. “METAL WEATHER STRIP FROM DOOR” which will undergo 3D scanning (PICZA

10          PIX-4, Roland DGA Corp., Irvine, CA 92618) which will determine the shape and size of

11          the object that caused any damage to the “metal weather strip”, to be performed by

12          Wilson C. Hayes, Ph.D. High resolution photography, and stereozoom microscopy may

13          also be employed to analyze the weather strip using the materials and methods described

14          above.

15      3. “CASTS FROM WOOD DOOR FRAME” which will undergo 3D scanning (PICZA

16          PIX-4, Roland DGA Corp., Irvine, CA 92618) which will determine the shape and size of

17          the object that caused any damage to the “casts from wood door frame”, to be performed

18          by Wilson C. Hayes. High resolution photography, and stereozoom microscopy may also

19          be employed to analyze the casts from the wood door frame using the materials and

20          methods described above.

21      4. “CTJ11, CTJ12, CTJ13, and CTJ14” (the knives taken from the residence of Tommy Le)

22          which will undergo inspection to determine if they are the shape and size that would

23          match the results of 3D scanning examination, to be performed by Wilson C. Hayes,

     STIPULATION AND ORDER RE: DISCOVERY                                 Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                    CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 3                                   500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
1           Ph.D. High resolution photography, and stereozoom microscopy may also be employed

2           to analyze the casts from the wood door frame using the materials and methods described

3           above.

4           Plaintiffs will be responsible for payment for the testing, examination and transport of the

5    items from the King County Sheriff’s Office to their investigator/paralegal and to their expert,

6    Dr. Hayes, and from Dr. Hayes to their investigator/paralegal and to the King County Sheriff’s

7    Office to return the items.   Plaintiffs will provide Dr. Hayes with a copy of this stipulation and

8    will confirm that Dr. Hayes will abide by the terms of this stipulation prior to the release of the

9    items. Plaintiffs or Dr. Hayes will provide counsel for King County and Cesar Molina copies of

10   any final reports generated with any pictures or 3D imaging taken or created by Dr. Hayes in the

11   course of his examination or testing. The agreement of the parties for the plaintiffs’ expert to

12   perform his own inspections will not affect the admissibility of any prior testing by the

13   Washington State Crime Lab or King County Sheriff’s Office should the items be destroyed, lost

14   or altered in any way through the examination by Dr. Hayes or the transmittal of the evidence

15   items. Further, this agreement does not limit the legal recourse of any party should the items of

16   evidence be destroyed, lost or altered in any way in the testing, examination or transport of them

17   under this Stipulation.

18          Note: Defendant Cesar Molina is not a party to this stipulation.

19                                                         DANIEL T. SATTERBERG
                                                           King County Prosecuting Attorney
20
      s/                                                    s/
21   ___________________________________                   __________________________________
     JEFFERY CAMPICHE, WSBA #7592                          SAMANTHA KANNER, WSBA #36943
22   PHILIP ARNOLD, WSBA #2675                             KATHY VAN OLST, WSBA #21186
     LINDA TRAN, WSBA #50109                               Attorneys for Defendant King County
23   Attorneys for the Plaintiffs

     STIPULATION AND ORDER RE: DISCOVERY                                  Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                     CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 4                                    500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
1

2                                               ORDER

3           Pursuant to the stipulation between plaintiffs and defendant King County, docket no. 39,

4           IT IS SO ORDERED.

5
            DATED this 8th day of November, 2018.
6

7                                                       A
                                                        Thomas S. Zilly
8                                                       United States District Judge
9

10   Presented by:
11                                                      DANIEL T. SATTERBERG
                                                        King County Prosecuting Attorney
12
      s/                                                 s/
13   ___________________________________                __________________________________
     JEFFERY CAMPICHE, WSBA #7592                       SAMANTHA KANNER, WSBA #36943
14   PHILIP ARNOLD, WSBA #2675                          KATHY VAN OLST, WSBA #21186
     LINDA TRAN, WSBA #50109                            Attorneys for Defendant King County
15   Attorneys for the Plaintiffs

16

17

18

19

20

21

22

23

     STIPULATION AND ORDER RE: DISCOVERY                              Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                 CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 5                                500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
